DETAILED ACTION
Responsive to the Applicant reply filed on 12/14/2020, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Claims 1-6 and 11 are allowable over prior art. However, these claims are not in condition of allowance because 35 USC § 112 (b) rejections and claim objections. Examiner attempted to reach applicant representative and left voice message regarding possible terminal disclaimer and examiner’s amendment to overcome the rejections and objections to expedite the compact prosecution, but no response was received. Therefore, examiner maintains the rejections and objections.

Response to Amendment
The amendment filed 12/14/2020 has been entered. 
Claims 1, 12 and 5 have been amended.
Claims 7-10, 13-14 and 16 have been canceled.
Applicant’s arguments regarding claim 15, see Remarks, filed 12/14/2020, with respect to 35 USC § 112(f) have been fully considered and are persuasive. Therefore, the 35 USC § 112(f) previously set forth in the Non-Final Office Action mailed on 07/15/2020 is withdrawn.
Applicant’s amendments to claim 15 has overcome the 35 USC § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 07/15/2020. Therefore, the 35 USC § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 07/15/2020 is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks and Amended claims, filed 12/14/2020, with respect to claim 7 have been fully considered and are persuasive.  Therefore the 35 USC § 103 rejection previously set forth in the Non-Final Office Action mailed on 07/15/2020 is withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “transmitting the block such that the block is stored in the blockchain” ends with a period instead of a comma or semi-colon in the claim. 
Claim 11 is objected to because of the following informalities:  
The limitation “The method of claim 10” should be “The method of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1 recites the limitation "generating a block comprising the hash value 

Allowable Subject Matter
Claims 12 and 15 are allowable over prior art. 
The following is an examiner’s statement of reason for allowance: Sheng discloses a method of a node device for generating blocks, comprising: acquiring a block to be validated; checking an indicator for a new hash function included in the block; preparing an executable code for the new hash function according to the indicator for the new hash function and validating the block by the executable code. Wilson, JR. et al. (US 20160292680 hereinafter “Wilson”) discloses wherein the node device prepares the new has function based on a meta information included in a block data; wherein the preparing the new hash function comprises: reading the executable code included in the extra data field according to the indicator for the new hash function, or acquiring the executable code based on the location information included in the extra data field according to the indicator for the new hash function and loading the executable code on a virtual machine within the node device.
While Sheng-Wilson discloses the aforementioned limitation, however, none of the above prior arts, individually or combination, teaches the limitation “the block data” in manner described in the independent claim 12. The block data comprises a hash value of a last block in the blockchain and a meta selector, and an extra data field. The meta selector includes an indicator for the new hash function and the extra data field contains an executable code of the new hash function, or location information of an executable code of the new hash function. The closest prior art, Wilson teaches a cryptographic hash of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block including one or more items such 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493